EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination an inspection system comprising:
“a first clamp configured to grip one of the multiple testers, which is arranged at one side of the alignment space;
a second clamp configured to grip one of the multiple testers, which is arranged at the other side of the alignment space; 
a first moving device configured to move the first clamp from the alignment space in a direction toward the one side of the alignment space and in an opposite direction thereto; and 
a second moving device configured to move the second clamp from the alignment space in a direction toward the other side of the alignment space and in an opposite direction thereto“ in combination with the other limitations of the Claim.
Claims 2-8 are allowed as depending on Claim 1.

Regarding Claim 11, the prior art of record fails to teach or suggest singly or in combination an inspection system comprising:

a second clamp configured to grip one of the multiple testers, which is arranged at the other side of the alignment space; and 
a moving device configured to move both the first clamp and the second clamp in a direction from the one side of the alignment space toward the other side thereof and in an opposite direction thereto” in combination with the other limitations of the Claim.
Claims 12-18 are allowed as depending on Claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        01/31/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868